cRTR2709-CR            Jrlü   l' COMMONWEALTH OF MASSACHUSETTS
                 Case 3:18-cv-30180-KAR Document 5 Filed 11/26/18 Page 1 of 8
                                                  HAMPDEN COUNTY
                                                    Docket Report
                (ô




  1879CV00841 Gina Crossetti Personal Representative for the Estate of Robert A. Grossetti, Jr. vs. Cargill,
                                                    Incorporated

 CASE   TYPE:         Torts                                      FILE DATE:           1111312018
 ACTION       CODE:   B0B                                        CASE TRAGK:          A - Average
 DESCRIPTION: Wrongful Death, G.1.c.229, $2A
 CASE DISPOSITION DATE 1111312018                                CASE STATUS:         Closed
 CASE DISPOSITION: Transferred to another Court                  STATUS DATE:         11113t2018
 CASE JUDGE:                                                     cAsE sEssroN         Civil   B-Ct.Rm.4




                                                     PARTIES

  Plaintiff                                                     Attorney                                    564733
 Gina Crossetti Personal Representative for the Estate          Patrick J McHugh
 of Robert A. Crossetti, Jr.                                    Pellegrini Seeley Ryan And Blakesley P.C.
                                                                Pellegrini Seeley Ryan And Blakesley P.C.
                                                                1145 Main St
                                                                Suite 308
                                                                Springfield, MA 01103
                                                                Work Phone (413) 785-5300
                                                                Added Date: 11 11312018
                                                                Attorney                                    645920
                                                                Earlon LaForest Seeley
                                                                Pellegrini, Seeley, Ryan & Blakesley, P.C
                                                                Pellegrini, Seeley, Ryan & Blakesley, P.C
                                                                1145 Main St Suite 308
                                                                PO Box 30009
                                                                Springfield, MA 01103-0009
                                                                Work Phone (413) 785-5300
                                                                Added Date: 11 11312018

  Defendant                                                     Attorney                                    673190
  Cargill, lncorporated                                         Elizabeth Susan Zuckerman
                                                                Bulkley Richardson and Gelinas, LLP
                                                                Bulkley Richardson and Gelinas, LLP
                                                                1500 Main St Suite 2700
                                                                PO Box 15507
                                                                Springfield, MA 011 1 5 -5507
                                                                Work Phone (413) 272-6219
                                                                Added Date: 11 11512018




Printed: 1111912018 2:44           pm   Case No: 1879CV0084'1                                               Page:    1
cRTR2709-CR                         COMMONWEALTH OF MASSACHUSETTS
                    Case 3:18-cv-30180-KAR Document 5 Filed 11/26/18 Page 2 of 8
                                                          HAMPDEN COUNTY
                                                               Docket Report




                                                        FINANCIAL DETAILS

Date               Fees/Fines/Costs/Charge                         Assessed           Paid       Dismissed         Balance
11t13t2018        Civil Filing Fee (per Plaintiff)                    240.00        240.00               0.00           0.00
                  Receipt: 19128 Date: 11 11412018

11t13t2018        Civil Security Fee (G.1. c. 262, $ 4A)               20.00         20.00               0.00           0.00
                  Receipt: 19128 Date: 11 11412018

11t13t2018        Civil Surcharge (G.1. c. 262, $ 4C)                  15.00          15.00              0.00           0.00
                  Receipt: 19128 Date: 11 11412018

                                    Total                             275.00         275.00              0.00           0.00

                                                 INFORTI'IATIONAL DOCKET ENTRIES
 Date              Ref         Description                                                                      Judge

11113t2018                     Attorney appearance
                               On this date Earlon LaForest Seeley, lll, Esq. added for Plaintiff Gina
                               Crossetti
11t13t2018                     Attorney appearance
                               On this date Patrick J McHugh, Esq. added for Plaintiff Gina Crossettr
11t13t2018                     Case assigned to:
                               DCM Track A - Average was added on 1111312018
11t13t2018            1        Original civil complaint filed.
11t13t2018           2         Civil action cover sheet filed.
11t13t2018                     Demand for jury trial entered
11t13t2018                     Case transferred to another court.
11t15t2018                     Attorney appearance
                               On this date Elizabeth Susan Zuckerman, Esq. added for Defendant
                               Cargill, lncorporated
11t15t2018            3        REMOVED to the U.S. District Court

                               AppliesTo:Zuckerman, Esq., Elizabeth Susan (Attorney) on behalf of
                               Cargill,     I           Defenda



                A TRUE COPY
          OF THIJ D()C'KI1I' I\IINTITES
       lN WITNESS \À ltt:RlrOl,. I ht,re,unto
       set mv hand. and lrar t' cAurcd thc seal
        olthc Superior ( trrrrr fìrr thc ('oun ty
         of'l-l     h to he allì.re¿ on th ts
                          d    of   l7+'îr      o IE'




Printed: 1111912018           2'.44pm           CaseNo:   18                                                        Page'. 2
                          Case 3:18-cv-30180-KAR Document 5 Filed 11/26/18 Page 3 of 8
               CIVIL ACTION COVER SHE
                                                                                                                                                     ourt                      hus etts
      PLAINTtFF(S):
                             Gina Crossetti, personâl
                                                                                                1E"      ,8,,fi3"                      The Superior Gourt
                                                      Rep. of the Estate of
                                                                            Robert Crossett¡
      ADDRESS:               94 Holyoke Road, Westtietd,
                                                                                                                                 COUNTY
                                                         MA OtOBs
                                                                                                                                             Hampden

                                                                                                         DEFENDANT(S): CargiÍ,tnc.

     ATTORNEY:              Earlon L. Seeley, lll, Esq.

     ADDRESS:               Pellegrin¡, Seeley, Ryan
                                                     & Blakesley, p.C.
     ll45   Main Street, p.O. Box 30009,
                                                                                                         ADDRESS:            principatOfi¡ce:15407
                                         Springf¡etd, MA Ol                                                                                        Mccints Roâd West, walzata,
                                                                i03                                                                                                               MN 5$9í
                                                                                                         Rêgistered Agent CT Corporation
     T: 413-78S-S3OO / F:                                                                                                                System, 155 Federal
                            411731{626    /                                                                                                                  Slreet, Suite 700, Boston,
                                                                                                                                                                                        MAo2110
    BBO:
                            645920



                                                                                                                        (see reverse
                CODE NO.
                                                          TypE OF ACTTON (specify)
              808
                                              Wrongful Death                                                      TRACK                   HAS A JURY CLAIM BEEN
    tlf "Other.. please                                                                                                                                         MADE?
                        describe:
                                                                                                                   A
                                                                                                                                          lxlYEs fl                ruo


                                                                   s
   The following is a full,                                                                                        G.L. c.         s
                            itemized
       torm,oiöesÀrJffi iä:;ì,":ffi                                              facts on which the undersþned
                                    i:'fl :"r."':í.,i,i:îff1.l:                  single damages only.
                                                                                                               plaintiff or plaintiff
                                                                                                                                      counsel relies to determine
                                                                                                                                                                  money damages. For


                                                                                     1",t""t,
                                                 date:
                                                                                                "aoit             necessary)


                                 expenses
                                       expenses                                                                                                                                  5,000.00
                                                                                                                                                                           $
                                           expenses                                                                                                                        $
                                          (describe below)                                                                                                                s
                                                                                                                                                                          $
                                                                                                                                                                          $      Tq-oõõ;o-o--
                                                                                                                                      U                 subtotal (A):            Tqoûu.or-
                                                        to date                                                                                                           $
                                                dated
                                                                                                                                                                                 105,000.00
                                                    and hospital expenses
                                                                                                               N0v     tt      20f8
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                    (describe below)                                                                                                     $
                                                               wrongful death: 92,   OOO,OOO.0O;
                                                                                                                                                                         $      -
                                                                                                                                                                                ã^o-ooj-õo-o-o_
                                                                                                                                                                         $
                                                                       and extent of injury:



                                         åttsst            ¡
                                                                                                                                                        TOTAL(A-F):g           7,l2o,ooo.0o

                                                                                                        as
        a detailed description
                               of claims(s):
                                                                          á.seå !t â,n
                                                                                                                                                             TOTAL: g
                                                                                                                                                                                                              !
Signature of Attorney/pro
                          Se Plaintiff: X
                                         provide the case
                                                                            ,   case name, and county
                                                                                                                                          pending in
                                                                                                                                                               Date:
                                                                                                                                                                          ll ,3 t6                        I
                                                                                                                                                                                                          I




                                                                                                                                                                                                      ;




                                                                                                                                                                                                  :
                                                                                                                                                                                                  !
                                                                                                                                         Rules on Dispute Resolution                              i
                                                                                                                                                                     (sJC
                                                                                                                                        services and discuss with
                                                                                                                                                                  them the
ignature of Attorney
                     of Record:                 x
                                                                                                                                                              Date: ll          /s
      Case 3:18-cv-30180-KAR Document 5 Filed 11/26/18 Page 4 of 8
l




                     COMMONWEALTH OF MAS SACHUSETTS
                     TRI.AL COURT OF THE COMMONWEALTH

HAMPDEN    ss                                      SUPERIOR COURT DEPARTMENT
                                                   CryIL ACTION No.:            . 841
                                                                           1g
GINA CROSSETTI as PERSONAL                 )
REPRESENTATIVE of THE ESTATE of            )
                                                                        BôsHH["#,,,Hì,
ROBERT A. CROSSETTI, JR.,                  )
     Pløintif                              )                                Í,10y   IJ   A0tg
                                           )
v                                          )
                                           )
CARGILL, INCORPORATED,                     )
     Defendant                             )


        PLAINTIFF'S,COMPI,AINT AI\D ÐEMAND FOR TRIAL BY JURY

                                         PARTIES

1    The  plaintift Gina Crossetti, is a natural person who resides at 94 Holyoke Road,
     Westfield, Hampden County, Commonwealth of Massachusetts and is the duly appointed
     personal representative of the Estate of Robert A. Crossetti, Jr., deceased, who brings this
     action on behalf of said estate.

)    The defendant, Cargill, Incorporated ("Cargill") is a corporation duly organized under the
     laws of the State of Delaware with a principal place of business located at 15407 McGints
     Road, Wayzata, Minnesota and a registered agent within the Commonwealth of
     Massachusetts of CT Corporation System, 155 Federal Street, Suite 700, Boston, Suffolk
     County, Commonwealth of Massachusetts, who at all times material to the allegations set
     forth in this action was engaged in numerous businesses world wide including but not
     limited to grain and agricultural commodities; steel transport; raising of livestock and
     production of feed; the production of food ingredients; and the purchase, sale and
     distribution of road salt throughout the various United States including but not limited to
     the Commonwealth of Massachusetts.

                         GENERAL F'ACTUAL ALLEGATIONS
a
J    On November 19,2014 the now deceased Robert A. Crossetti, Jr. was working within the
     course and scope of his employment with Salt City, Inc. ("Salt City"), located at 163
     Union Street, Westfield, Hampden County, Commonwealth of Massachusetts.



                                               I
                                                                 PCd-
                                      \:
                      Case 3:18-cv-30180-KAR Document 5 Filed 11/26/18 Page 5 of 8            i'i
             4.        At the same place a1f
                                             fi1-e' salt City was in
                                                                     the business of receiving
                                          carsiri;*r,ïàiåräroad
                      ä:ä,Jiti.åîåiîìh                            pil*;;s
                                   --'* to the sunounding communitìes
                                                                     sart
                                                                                               road sart product
                                                                                              then srockp'ed ro"be
                                                                                                                     turrher
                      an¿  tr"atmeni                                                ro,   ønt., road de-icing, application
             5        At the same prace and,
                                             time, the defendant
                      buildings, fiitures
                                          *d **iri""{y-t'"äg cargìt-CöilIiå,1,
                                                                    did own a, of the rear
                                                                                           property,
                      subject sart conveyor
                                                                T          ttt
                                            system und',rurirtu.k.r,;.o*i"äärr"idbur not limited to rhe
                                                                                                     conveyor system.
         6.          on and before November
                                            rg,2014rn.
                     superintendence   and.sup.*il;;r*,h.o:*loTlCargilr did exercise                   oversight,
                                                                                                           contror,
                                                                     fuT citv "p".ïrtîä incruding.on¿iTii.re
                     ::ii#"îff iff ïî,çli|*fu            ,,î:îiäîï¡i,i,if',ï:îi',i,"á,"'ir,.-.ääläi¿,u*
         7
                                                                 areil
                    :!:ffi t'?*åH",#,î::¿ l#,.:
                                                                         bv virrue of u
                                                                                          :uty inspecti on knew or
                    ff îiî:ä.iLîii+ii,lj;iitråi
                   stacker" componenr
                                   *ni; p"rïãiär.r..u¡lË
                                                                 j-*itffü;lilr:JJäif#,3,,ïrþ,
                   persons including
                                     but   not'irtri.J;ä.                   ,irtãi;i*,bod'y in:urv or dearh to
                                                                  now deceas"¿ noo.rt
                                                                                      A. crossetti, Jr.
     I
                                                tl;ii}!^ii:,1¡regant
                   i$'äÍ,å'"ä"il:;ä?::                                        larg'r raired.ro see ro ir that the
                   "wall stackr'" .å-f,å"näïJå1i:f^tluol"ils                 the subject rutt.onu"yoï
                                                                  ö"* *o
                   compriance*";î'"i**,#åffiäïåîJH.*gliïiååïi:iäå';T"*
 9
                                            the now deceased
                                                             Roberr          A. crosseni, Jr. was
                  ""Ä'i:ïi1îiir;roto                                                                  -:;,":
                  ä'x'*rrr*:çî**mn*l'*ll,,;Nl*irffi
                  conscious pain and
                          .urr.rinffiäåri.       ülîy
                                                      *m                                  suffer serious
                                                                                                               rnJury,
10                This mafter was oreviousry
                                                        filed in Hampden county
                  1 7 7 9 - cv -                                                superior ggun (civ'Action
                                 0o zo o i o n s
                                                        iî     x'  ii                                      No.
                  8iiåiü,ie
                                                 "pt.*i-.-r-z
                                                                      ^o*r.r*ä", .äo ved by the Defendanr,
                                      u's' oi"'i"iòïu;i";i;"oi,oi.i"Tn¿ä,,ähu,.tt,
                                                                                                 (civir oo.ret #: 3:r8_
11               The mafter was subsequently
                                              dismissed by the
                 without prejudice' rrt"                       U.S. District
                                         aÏ"{r*îiîii;oo.ned                            June 08, 20r8
                 court of Appeals ror
                                      the eirs;"ð;iltiöocker
                                                                on a timerv rasis
                                                                                  ro,tnï,i::
                                                                                         unir.åiìur".
                                                              #: ts-tezzí.             "




                                                             2
                                  .l,/\
              Case 3:18-cv-30180-KAR
                            ' .j     Document 5 Filed 11/26/18
                                                           \  ; Page 6 of 8

     12.      This matter is being re-fired in
                                                Hampden clunty superior court
              260' 532' also known as the Massacirusetts                        pursuant to M.G.L. c.
                                                             savings àr Renewal Statute. The plaintiff
              met all conditions precedent                                                             has
                                             for relief under this ,iut.rì..--'


                                          A-*                        D SUFF'ERING
                        "OO'"Nof Robert A. crossetti, Jr. o.
                        (Estate
                                                             cu.g'r,incorporated)
     13.
             å1;U*trn[ff.: îlf fff"lrevious paragraphs or thi s c ompr aint and incorporates
     14.     At the same place'and time the defendant
                                                             cargill did neglig_ently and carelessly own,
             maintain, oversee, superintend,
                                                 ,up.rui." an¿'controlìrrã ur*9ruid salt
             property' buildings, fixtures, and                                                city premises,
                                                   machin.ry inrtuaiig fìi""t limired
             conveyor system and "wall stacker"                                             to thé zubjecr salr
                                                      component of said conveyor system;
             and carelessly fail to properly                                                     did negligently
                                              and adequately inspect trr" sult
             buildings' fixtures unã                                               city  premises,  property,
                                                   i*.rJ¿i"g but not ü*li"J to the subject
                                      ''u.ttin.ty
             system and "wall stacker component";                                                saliconveyor
                                                         did-negli;;iñ;;arelessly fail ro investigate
             and review the salt city operáting
                                                    und safety prãc"¿rr"s ,.luting
            maintenance of the s$j3ci premires,                                        to the operation and
            including but not limited to the           frop"rry,   buildings, irxtures and machinery
                                                ruu;åí*-ort-conveyor system and ,ça,
            component; did negligently and                                                   stacker,,
                                                 carelessly. fäil i"Í"Ii"; ,p
            tnspecttons and recommendations                                     on  the resulrs oriis o*n safety
                                                   for th.' implementationif safety
            practices, and machine guarding                                              improvements,
                                              regarding tt. urorr*i¿ s"i, cirv
            buildings' fixtures, and machinã.y                                    premises, property,
                                                r*r"¿*s but notlimiiJ to the subject sart conveyor
            system and "wall stacker" component
                                                     of sai'd .on;-.*;ru.m; and did
           negligently and carelessly allow_and                                          therefore
           its salt city premises, properfy,       f.,rmit.rnn.r*^oääigerous         conditions to exist on
                                             buildìngs, fixtures, *j*u.rrinery
                                                                                   including   but not
           limited to the subject øt         Lnuáy*;;:-   and,,wall stacker,,component of
                                                                                              said
           conveyor thereby exposing
                                        us.rs of tile gremisgs, property, buildings,
           machinery including but not limited                                        fixtures and
                                                  tothe sub¡erisulî.ãåï"yo, sysrem
           stacker" component of salt.onu.yo.ioih"                                       and ,.walr
           harm' did negligently and t*tr.trty
                                                          ror.r.."bì.;i;kàf  ..riou, bodily injury and
                                                  aìl to comply with all applicable federal,
                       and ordinances, and was otherwir"                                        state and
           :äåiliî:                                           någiig.nl.l, nnr,.r shown by the

15         As a direct and proximate result
                                            of the defendant cargill,s negligence,
           Robert A' crossetti, Jr' was caused                                     the now deceased
                                                un¿i"r.ined to tecomÀ entangled and caught
           unguarded unreasonably dangerous                                                    in an
                                                in running nip poini;i;. subject ,,wall
           component of the aforesaid salt                                               stacker,,
                                           conveyor system where he suffereå
                                                                               r.riou,             and
           ffiffiiåilÍäiffi                  puréo into the *u.r,i*ãd surrered          "*rting
                                                                                   cons.iou,  puin or
                                          ff T."î,i


                                                       3
                Case 3:18-cv-30180-KAR Document 5 Filed 11/26/18
                                                              ìl
                                                                 Page 7 of 8


                WHEREFORE. the
                               Plaintiff demands judgment against
                ln.orpo*Jd,i''Y                                   the defendant,                            cargl,
                appropri ate,   ;*rh;;îff iå'ff îîi e acc ording;'il;                 Ji   à.n."
                                                                                                                 "îî 0".*,
                                                                                  ä
                                                                                                             c
                                                                                                     "r,ú"


                           (Estate of Robert
                                             A. Crossetti, Jr. v. Cargill,
                                                                           Incorporated)
     16.       The plainriff realleges
                                        all of the precedino
               them by reference                           _e paragraphs
                                                                 r
                                                                         of this Complaint and
                                   into this    Count.                                         incorporates
     17.
                                       and time the defendant
                                                                          did-negrigentry and
              ôlr'lrtiffiîågt                                   -cars'r                       carelessly own,

              ::¡#rx*#t#i,r*i.,*::fr*îl,*,*:ffi                     iiiiyhu:;.                     rifl
              andcareressrvrail'"ry"0"ì,räJ;rä*TT,:til,i::ili:"rllää,ilì:ïï-ää,Ji;
              buildings, fixtures
              svstem and
                                  ano  *;.híö,nîì,,r, il;î,, d;ed
                                   ilT5" d;;#1 ai¿îøie.î;ä; careressry iuil-tJnu.srigate
                           "wall                                  ø the ;bd;;i,,"onveyor

             Ë#""î'il:Tt!#,Î'Jî.:ffi :Ï#¿,ur.rvã,ã."ä,i,.,î.r",i"gtotheoperarionand
             incrudingburnori'"i;Jiåü,îffiÈ{iiiiöïiiliïil;.i,#;**,ti:my
                                                aü,åäiiö
                                              un¿.ã,'.iã"r,
             i1,ii..",ffii',lf ;'*ttt'ntrv                ln 1.,,ú;;;ì; own sarery
            ilîij**,ffiåïT.,ffilirï.Hd_ät*rmu¿¿tll#,i:":tt:r:,,,
            ;äïffi i,,+:ïHtf.T,ïjff  i:rq;;n:::ulni:lxl,*iir",T".,:'åïnvey.r
            1pi"îiõïiä;îltt*slv
                               allow and permir                 u*.älil'oä*rou,                     conditions to exisr
                                                                                                                        on
            **ii1n""ü#:äïi"ü:,tft ¡¡¡¡t;;iliffi".r,'::ï;*iiil#k-,
           ""'r"i."vìî.ili'iro"",iiäffi
           stacker""o'por,"niof                 å'åï:'ffi::å:fi gìi::"q;Ë,#;::ä,
                                        sart.;;;ö;""trr.rorär..;il;;rî:iî;r*:ml;tfl
                                           ;;i;;Jrv #, j:,            ;*                                             *o
           evidence.
                      if
           lH' iJ* '--- T,ilI'".
                        -'*",Ílllces'                      ::-o,
                                            and was otherwi."    I
                                                              n.giig.nt
                                                                         ;ìi
                                                                        t" "pp
                                                                                       r   ic   abr e red
                                                                                              erär, siate and
                                                                               uL fuither shoum
                                                                                                 by the
t8         As a direct and pro;    .

           R"b;;ö;;'äiiiJïj::å:iîi#fi
                                          :å:å1H:ïjffii:å,*;J;Jff
       -.":ffi[äïJ:äli#fr11Ïäi'i"*t*'þ;"ñï,ï.^,u¡:.o..*ur.iã:k.,,,
                                                                  ï:r
       trJï#:'åîÍiil#lif; ì,T.î,i:äïffi'#liiJ*ïî:'JäiËj,ä':"î::,xtm:l


                                                       4
                                                                      ,t
       Case 3:18-cv-30180-KAR Document 5 Filed 11/26/18 Page 8 of 8

t9    As a direct and proximate result of the wrongfirl death of Robert A. Crossetti, Jr., the
      plaintiff, Gina Crossetti as Personal Representative of the Estate of Robert A. Crossetti,
      Jr. seeks recovery of monetary damages pursuant to M.G.L.c.2zg,Sz including
      compensation for the reasonable funeral and burial expenses of the decedent, the fair
      monetary value of the decedent including but not limited to compensation for the loss of
      the reasonably expected net income, services, protection, care, assistance, society,
      companionship, comfort, guidance, counsel, and advice of the decedent to the persons
      entitled to recover such damages.

20.   The   plaintiff also
                        seeks punitive damages as permitted by M.G.L.c.229,
                                                                              $2 as the
      defendant's conduct causing the death of Robert A. Crossetti, Jr. was wiiful, wanton and
      reckless and/or grossly negligent.

      V/HEREFORE, the plaintiff demands judgment against the defendant, cargill,
      Incorporated, for an amount reasonable according to the evidence as the Court deems
      appropriate, together with interest and costs.

            THE PLAINTIF'F REOUESTS TRIAL BY JURY ON ALL ISSUES.


                                                    FOR THE PLAINTIFF,
                                                    Gina Crossetti as Personal Representative
                                                    of the Estate of Robert A. Crossetti, Jr.,
                                                    By Her Attorneys




                                                    Earlon L. Seeley, III, Esq.
                                                    BBO # 64s920
                                                    Patrick J. McHugh, Esq.
                                                    BBO#564733
                                                    Pellegrini, Seeley, Ryan & Blakesley, P.C.
                                                    1145 Main Street, Suite 308
                                                    P.O. Box 30009
                                                    Springfield, MA 0l 1 03-0009
                                                    Tel.No.:        413-785-5300
                                                    Fax No.:        413-731-0626
                                                    Eseeley@nelle griniseeley. com
                                                    Pmchugh@pellegriniseeley. com




                                                            '''','':':.
            t lrul tslf+                       5
                  Attost¡
                                  Äee I
